DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				21-40
Withdrawn claims: 				None
Previously cancelled claims: 		1-20			
Claims currently under consideration:	21-40
Currently rejected claims:			21-40
Allowed claims:				None

Claim Objections
Claims 22-26 and 38-40 are objected to because the claims are dependent from canceled claim 1.  Appropriate correction is required.  For the purpose of this examination, the claims will be interpreted as being dependent from claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 27, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 27, and 33 are indefinite due to their use of the term “improve” with respect to taste.  This limitation is defined in [00727] in the specification as:
“In the context of taste tasting, the terms "improve", "improved" and "improvement" are used interchangeably with reference to a perceived advantageous change in a composition or consumable product upon introduction of an MRP composition of the present application from the original taste profile of the composition or consumable product without the added MRP composition in any aspect, such as less bitterness, better sweetness, better sour taste, better aroma, better mouth feel, better flavor, less aftertaste, etc. Depending on the nature of the reactants, ingredients added, and dosages used in the reaction mixtures or MRP compositions described herein, the terms "improve" or "improvement" can refer to a slight change, a change, or a significant change of the original taste profile, etc., which makes the composition more palatable to an individual.”
This definition is not sufficient to clearly define the scope of the claims because the standard is subjective.  See MPEP 2173.05(b)(IV).  The improved taste (i.e., making the composition more palatable to an individual) would completely depend upon the preference of the individual (e.g., a flavor may be perceived as “better” or more palatable to one individual but not to another).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24, 26-27, 30, 32-34, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasaki (US 2011/0081473).
Regarding claim 21, Hamasaki teaches a flavoring agent composition (corresponding to food ingredient) comprising: (a) a Maillard reaction product (MRP) composition formed from a reaction mixture comprising: (1) a first component comprising a reducing sugar (corresponding to glucose, fructose, maltose, lactose, and galactose) [0110]; and (2) a second component comprising amino acids wherein the first and second components are heated at a temperature sufficient to form MRPs therefrom [0098].  Hamasaki also teaches that the flavoring composition comprises: (b) a high intensity sweetener composition wherein the MRP composition is added to the high intensity sweetener composition in an amount sufficient to improve the taste and/or flavor of the high intensity sweetener (corresponding to the high intensity sweetener is added to the food ingredient in an amount that would not impair the advantageous effects of the invention [0142] which is to enhance milk taste of the food or beverage to which it is added [0001]).  Hamasaki also teaches that the MRP composition contains at least 70 wt% water [0114] and 0.001-10 wt% amino acids in a solution [0116].  Since the ratio of amino acids to reducing sugar is 1:9 to 9:1 [0115], the content of reducing sugar in the MRP composition is also 0.001-10 wt%.  Therefore, the MRP composition comprises 0.002-20 wt% of the flavoring composition and water comprises at least 70 wt% of the flavoring composition which implies that the high intensity sweetener is present in a maximum concentration of 10 wt% of the flavoring composition.  Although these concentrations provide ratios of MRP composition to high intensity sweetener that overlap the claimed ratio, claim 21 does not require (A) the high intensity sweetener composition to include any particular type or amount of high intensity sweetener; (B) the MRP composition to contain any particular amount of MRPs; or (C) the flavoring composition to contain any particular amount of MRP composition or high intensity sweetener composition.  As such, the claimed weight ratio is not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”. MPEP 2131.03 II.
Regarding claim 24, Hamasaki teaches the invention as described above in claim 21, including the high intensity sweetener composition comprises stevioside, aspartame, sucralose, acesulfame-K, and rebaudioside [0142].
Regarding claim 26, Hamasaki teaches the invention as described above in claim 21, including the reducing sugar is galactose [0110] and the amino acid is glutamic acid and valine [0108].
Regarding claim 27, Hamasaki teaches a flavoring agent composition (corresponding to food ingredient) comprising: (a) a Maillard reaction product (MRP) composition formed from a reaction mixture comprising: (1) a first component comprising a reducing sugar (corresponding to glucose, fructose, maltose, lactose, and galactose) [0110]; and (2) a second component comprising amino acids wherein the first and second components are heated at a temperature sufficient to form MRPs therefrom [0098] and that the MRP composition has a caramel flavor [0111].  Hamasaki also teaches that the flavoring composition comprises: (b) a high intensity sweetener composition wherein the MRP composition is added to the high intensity sweetener composition in an amount sufficient to improve the taste and/or flavor of the high intensity sweetener (corresponding to the high intensity sweetener is added to the food ingredient in an amount that would not impair the advantageous effects of the invention [0142] which is to enhance milk taste of the food or beverage to which it is added [0001]).  Hamasaki also teaches that the MRP composition contains at least 70 wt% water [0114] and 0.001-10 wt% amino acids in a solution [0116].  Since the ratio of amino acids to reducing sugar is 1:9 to 9:1 [0115], the content of reducing sugar in the MRP composition is also 0.001-10 wt%.  Therefore, the MRP composition comprises 0.002-20 wt% of the flavoring composition and water comprises at least 70 wt% of the flavoring composition which implies that the high intensity sweetener is present in a maximum concentration of 10 wt% of the flavoring composition.  Although these concentrations provide ratios of MRP composition to high intensity sweetener that overlap the claimed ratio, claim 27 does not require (A) the high intensity sweetener composition to include any particular type or amount of high intensity sweetener; (B) the MRP composition to contain any particular amount of MRPs; or (C) the flavoring composition to contain any particular amount of MRP composition or high intensity sweetener composition.  As such, the claimed weight ratio is not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”. MPEP 2131.03 II.
Regarding claim 30, Hamasaki teaches the invention as described above in claim 27, including the high intensity sweetener composition comprises stevioside, aspartame, sucralose, acesulfame-K, and rebaudioside [0142].
Regarding claim 32, Hamasaki teaches the invention as described above in claim 27, including the reducing sugar is galactose [0110] and the amino acid is glutamic acid and valine [0108].
Regarding claim 33, Hamasaki teaches a flavoring agent composition (corresponding to food ingredient) comprising: (a) a Maillard reaction product (MRP) composition formed from a reaction mixture comprising: (1) a first component comprising a reducing sugar selected from glucose, fructose, and galactose) [0110]; and (2) a second component comprising amino acids selected from arginine, proline, isoleucine, lysine, glutamic acid and valine [0108] wherein the first and second components are heated at a temperature sufficient to form MRPs therefrom [0098].  Hamasaki also teaches that the flavoring composition comprises: (b) a high intensity sweetener composition wherein the MRP composition is added to the high intensity sweetener composition in an amount sufficient to improve the taste and/or flavor of the high intensity sweetener (corresponding to the high intensity sweetener is added to the food ingredient in an amount that would not impair the advantageous effects of the invention [0142] which is to enhance milk taste of the food or beverage to which it is added [0001]).  Hamasaki also teaches that the MRP composition contains at least 70 wt% water [0114] and 0.001-10 wt% amino acids in a solution [0116].  Since the ratio of amino acids to reducing sugar is 1:9 to 9:1 [0115], the content of reducing sugar in the MRP composition is also 0.001-10 wt%.  Therefore, the MRP composition comprises 0.002-20 wt% of the flavoring composition and water comprises at least 70 wt% of the flavoring composition which implies that the high intensity sweetener is present in a maximum concentration of 10 wt% of the flavoring composition.  Although these concentrations provide ratios of MRP composition to high intensity sweetener that overlap the claimed ratio, claim 33 does not require (A) the high intensity sweetener composition to include any particular type or amount of high intensity sweetener; (B) the MRP composition to contain any particular amount of MRPs; or (C) the flavoring composition to contain any particular amount of MRP composition or high intensity sweetener composition.  As such, the claimed weight ratio is not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”. MPEP 2131.03 II.
Regarding claim 34, Hamasaki teaches the invention as described above in claim 33, including the composition comprising an amino acid/reducing sugar combination selected glutamic acid [0108] and galactose [0110].
Regarding claim 37, Hamasaki teaches the invention as described above in claim 33, including the high intensity sweetener composition comprises stevioside, aspartame, sucralose, acesulfame-K, and rebaudioside [0142].
Regarding claim 38, Hamasaki teaches a food product comprising the flavoring agent composition of claim 21 [0129].
Regarding claim 39, Hamasaki teaches a beverage comprising the flavoring agent composition of claim 21 [0129].
Regarding claim 40, Hamasaki teaches a method for improving the taste or flavor [0001] of a food product or a beverage [0129] comprising the step of adding an effective amount of the flavoring agent composition of claim 1 to the food product or beverage [0131].

Claims 21, 25, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (WO 2016/157868; English translation relied on for citations).
Regarding claim 21, Uemura teaches a sweetener composition (Abstract) comprising: (a) an MRP composition formed from a reaction mixture comprising: (1) a first component comprising a reducing sugar (page 11, paragraph 3); and (2) a second component comprising amino acids (corresponding to collagen) wherein the first and second components are heated at a temperature sufficient to form MRPs therefrom (page 11, paragraph 6).  Uemura also teaches that the composition comprises: (b) a high intensity sweetener composition wherein the MRP composition is added to the high intensity sweetener composition in an amount sufficient to improve the taste and/or flavor of the high intensity sweetener (Abstract).  Uemura also teaches that the MRP composition contains 0.7-50 wt% collagen (page 11, paragraph 6) and that the ratio of collagen to high intensity sweetener is 5-250 to 1 (page 10, paragraph 8) which implies that the concentration of high intensity sweetener is 0.0028-10 wt%.  Uemura also teaches that the amount of water in the MRP composition is three times the amount of high intensity sweetener (page 10, paragraph 8) which means that the amount of water in the composition is 0.0084-30% and that the amount of reducing sugar in the composition is 10-99.3 wt%.  Although these concentrations provide ratios of MRP composition to high intensity sweetener that overlap the claimed ratio, claim 21 does not require (A) the high intensity sweetener composition to include any particular type or amount of high intensity sweetener; (B) the MRP composition to contain any particular amount of MRPs; or (C) the flavoring composition to contain any particular amount of MRP composition or high intensity sweetener composition.  As such, the claimed weight ratio is not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”. MPEP 2131.03 II.
Regarding claim 25, Uemura teaches the invention as described above in claim 21, including the sweetener composition further comprises a thickener (corresponding to collagen) (page 11, paragraph 6).
Regarding claim 27, Uemura teaches a sweetener composition (Abstract) comprising: (a) an MRP composition formed from a reaction mixture comprising: (1) a first component comprising a reducing sugar (page 11, paragraph 3); and (2) a second component comprising amino acids (corresponding to collagen) wherein the first and second components are heated at a temperature sufficient to form MRPs therefrom (page 11, paragraph 6).  Uemura also teaches that the composition comprises: (b) a high intensity sweetener composition wherein the MRP composition is added to the high intensity sweetener composition in an amount sufficient to improve the taste and/or flavor of the high intensity sweetener (Abstract) and that the MRP has a citrus flavor (page 12, paragraph 3).  Uemura also teaches that the MRP composition contains 0.7-50 wt% collagen (page 11, paragraph 6) and that the ratio of collagen to high intensity sweetener is 5-250 to 1 (page 10, paragraph 8) which implies that the concentration of high intensity sweetener is 0.0028-10 wt%.  Uemura also teaches that the amount of water in the MRP composition is three times the amount of high intensity sweetener (page 10, paragraph 8) which means that the amount of water in the composition is 0.0084-30% and that the amount of reducing sugar in the composition is 10-99.3 wt%.  Although these concentrations provide ratios of MRP composition to high intensity sweetener that overlap the claimed ratio, claim 27 does not require (A) the high intensity sweetener composition to include any particular type or amount of high intensity sweetener; (B) the MRP composition to contain any particular amount of MRPs; or (C) the flavoring composition to contain any particular amount of MRP composition or high intensity sweetener composition.  As such, the claimed weight ratio is not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”. MPEP 2131.03 II.
Regarding claim 31, Uemura teaches the invention as described above in claim 27, including the sweetener composition further comprises a thickener (corresponding to collagen) (page 11, paragraph 6).

Claims 33 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (WO 2016/157868; English translation relied on for citations) as evidenced by Gauza-Włodarczyk (Gauza-Włodarczyk, M., Kubisz, L., Włodarczyk, D., “Amino acid composition in determination of collagen origin and assessment of physical factors effects”, 2017, International Journal of Biological Macromolecules, vol. 104, pages 987-991; hereinafter referred to as “Gauza”).
Regarding claim 33, Uemura teaches a sweetener composition (Abstract) comprising: (a) an MRP composition formed from a reaction mixture comprising: (1) a first component comprising a reducing sugar (page 11, paragraph 3); and (2) a second component comprising amino acids selected from including asparagine, threonine, serine, glutamic acid, proline, cysteine, glycine, alanine, valine, methionine, isoleucine, leucine, phenylalanine, histidine, lysine, and arginine (corresponding to collagen since collagen contains these amino acids as evidenced by Gauza (Abstract; Table 1 on page 989)) wherein the first and second components are heated at a temperature sufficient to form MRPs therefrom (page 11, paragraph 6).  Uemura also teaches that the composition comprises: (b) a high intensity sweetener composition wherein the MRP composition is added to the high intensity sweetener composition in an amount sufficient to improve the taste and/or flavor of the high intensity sweetener (Abstract).  Uemura also teaches that the MRP composition contains 0.7-50 wt% collagen (page 11, paragraph 6) and that the ratio of collagen to high intensity sweetener is 5-250 to 1 (page 10, paragraph 8) which implies that the concentration of high intensity sweetener is 0.0028-10 wt%.  Uemura also teaches that the amount of water in the MRP composition is three times the amount of high intensity sweetener (page 10, paragraph 8) which means that the amount of water in the composition is 0.0084-30% and that the amount of reducing sugar in the composition is 10-99.3 wt%.  Although these concentrations provide ratios of MRP composition to high intensity sweetener that overlap the claimed ratio, claim 33 does not require (A) the high intensity sweetener composition to include any particular type or amount of high intensity sweetener; (B) the MRP composition to contain any particular amount of MRPs; or (C) the flavoring composition to contain any particular amount of MRP composition or high intensity sweetener composition.  As such, the claimed weight ratio is not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”. MPEP 2131.03 II.
Regarding claim 35, Uemura teaches the invention as described above in claim 33, including the reaction mixture further comprises steviol glycosides, glycosylated steviol glycosides, Stevia extracts and glycosylated Stevia extracts (page 4, paragraphs 3-4).
Regarding claim 36, Uemura teaches the invention as described above in claim 33, including the reaction mixture further comprises thaumatin (page 10, paragraph 13) and the reaction mixture and sweetening composition further comprise a thickener (corresponding to collagen) (page 11, paragraph 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) as applied to claims 21 and 27 above.
Regarding claim 22, Uemura teaches the invention as described above in claim 21, including the reaction mixture further comprises steviol glycosides, glycosylated steviol glycosides, Stevia extracts and glycosylated Stevia extracts (page 4, paragraphs 3-4).  Although Uemura does not teach these ingredients to be included in the first component, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 23, Uemura teaches the invention as described above in claim 21, including the reaction mixture further comprises thaumatin (page 10, paragraph 13) and a thickener (corresponding to collagen) (page 11, paragraph 6).  Although Uemura does not teach these ingredients to be included in the first component, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 28, Uemura teaches the invention as described above in claim 27, including the reaction mixture further comprises steviol glycosides, glycosylated steviol glycosides, Stevia extracts and glycosylated Stevia extracts (page 4, paragraphs 3-4).  Although Uemura does not teach these ingredients to be included in the first component, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 29, Uemura teaches the invention as described above in claim 27, including the first component further comprises thaumatin (page 10, paragraph 13).  Although Uemura does not teach these ingredients to be included in the first component, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 27, 28, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No. 11,304,431. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2 and 11-12 require the features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, patented claims 1-2 and 11-12 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.

Claims 21, 22, 27, 28, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 11,252,978. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2 and 9-10 require the features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, patented claims 1-2 and 9-10 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.

Claims 21, 22, 27, 28, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10-11 of U.S. Patent No. 11,154,079. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2 and 10-11 require the features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, patented claims 1-2 and 10-11 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.

Claims 21, 22, 27, 28, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,102,996. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 3 require the features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, patented claims 1 and 3 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.

Claims 21, 22, 27, 28, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,266,170. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 2 require the features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, patented claims 1 and 2 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.

Claims 21, 22, 27, 28, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, and 17 of U.S. Patent No. 11,284,634. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 6, 10, and 17 require the features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, patented claims 1, 6, 10, and 17 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/403,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 12 require features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 1 and 12 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of co-pending Application No. 16/403,061 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-2 and 11-12 require features of instant claims 21 and 30, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 1-2 and 11-12 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of co-pending Application No. 16/403,163 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 24 require features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 1 and 24 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/403,223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 22 require features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 1 and 22 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28 and 34-35 of co-pending Application No. 17/301,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 27, 28, 34, and 35 require features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 27, 28, 34, and 35 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188 and 191-192 of co-pending Application No. 17/302,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 188, 191, and 192 require features of instant claims 21, 22, 27, 28, 33, and 35, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 188, 191, and 192 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 27, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 30 of co-pending Application No. 17/303,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 27, and 33 require features of instant claims 21 and 31, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 21, 24, 27, and 30 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of co-pending Application No. 17/443,269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 10 require features of instant claims 21 and 31, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 1 and 10 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/454,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 27, 31, and 36  require features of instant claims 21 and 31, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 21, 27, 31, and 36 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/455,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21 and 31 require features of instant claims 21 and 31, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 21 and 31 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/455,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21 and 31 require features of instant claims 21 and 31, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 21 and 31 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 22, 27, 28, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 26, 31, and 36 of co-pending Application No. 17/455,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 26, 31, and 36 require features of instant claims 21 and 31, except for the MRP composition and high intensity sweetener to be in a specified ratio.  However, co-pending claims 21, 26, 31, and 36 do not require the components to be present in any particular ratio; therefore the selection of a ratio within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791